DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                JOHN KORMAN and PAMELA KORMAN
                          Appellants,

                                     v.

                     DAVID JAMES STERN and
               LAW OFFICES OF DAVID J. STERN, P.A.,
                            Appellees.

                              No. 4D19-919

                           [February 26, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard K. Coates Jr., Judge; L.T. Case No. 50-2016-CA-
011903-XXXX-MB.

   John Korman and Pamela Korman, Boca Raton, pro se.

  Melissa A. Giasi of Giasi Law, P.A., Tampa, for appellee Law Offices of
David J. Stern, P.A.

PER CURIAM.

   The trial court vacated a default and subsequently dismissed
appellants’ second amended complaint against the Law Offices of David J.
Stern, P.A. (“law firm”) for failure to serve process for the second amended
complaint. We find no error in the vacatur of the default and affirm
without comment. However, because appellants had already effectuated
valid service of process on the law firm for the first amended complaint,
appellants were not required to again serve process for the second
amended complaint. Therefore, we reverse the dismissal.

   Appellants filed an amended complaint against the law firm and filed a
verified return of service. After obtaining leave to amend, appellants filed
a second amended complaint against the law firm, adding additional
counts. The certificate of service at the end of the second amended
complaint did not list the law firm, although it did certify service as to
other defendants.

   Following a motion by appellants, the clerk entered a default against
the law firm. The law firm moved to vacate the default due to appellants’
failure to serve process on it. Appellants filed an affidavit, averring that
they mailed a copy of the second amended complaint to the law firm’s
postal address. The trial court issued an order mistakenly granting a
motion to dismiss—rather than a motion to vacate—based on Kitchens v.
Nationstar, 189 So. 3d 355 (Fla. 4th DCA 2006). The trial court later
issued a corrective order replacing the dismissal order with an order
vacating the clerk’s default. The corrective order did not contain any
citation to Kitchens.

   Subsequently, the law firm moved to dismiss the complaint based on
appellants’ failure to obtain a summons and serve the law firm with the
second amended complaint. The trial court granted the motion, and
appellants appealed.

   Whether a party has complied with the statutory provisions governing
service of process is a question of law reviewed de novo. Vidal v. SunTrust
Bank, 41 So. 3d 401, 402 (Fla. 4th DCA 2010).

    Because service of process had already been issued for the first
amended complaint, service of process was not required for the second
amended complaint. A “summons or other process” shall be issued
“[u]pon the commencement of the action.” Fla. R. Civ. P. 1.070(a)
(emphasis added). “[S]ervice of the initial process and initial pleading”
must be made within 120 days. Fla. R. Civ. P. 1.070(j) (emphasis added).
Nothing in these rules suggest that service of process is required for an
amended pleading. Rather, amended pleadings require only service, not
service of process. See Nussbaum v. Cooke, 709 So. 2d 621, 622 (Fla. 4th
DCA 1998) (“Further pleadings are served pursuant to Florida Rule of Civil
Procedure 1.080, as the appellant did in this case by serving each
amended complaint on appellees’ attorney.”); Fla. R. Civ. P. 1.190(a)
(stating that a party may respond to an amended pleading “within 10 days
after service of the amended pleading”) (emphasis added).

    Kitchens is inapplicable. In Kitchens, the clerk entered a default against
the defendants for failing to respond to the plaintiff’s complaint. 189 So.
3d at 355. Following the default, the plaintiff filed an amended complaint
alleging a new count, but did not serve process on the defendant. Id. at
355-56. This court held that because the defendants were not served with
process as to the amended complaint, the trial court could not properly
enter a judgment based on the additional count alleged in the amended
complaint. Id. at 356. In support, this court relied on Florida Rule of
Judicial Administration 2.516(a), which states:


                                      2
      [E]very pleading subsequent to the initial pleading . . . must
      be served in accordance with this rule on each party. No
      service need be made on parties against whom a default has
      been entered, except that pleadings asserting new or additional
      claims against them must be served in the manner provided for
      service of summons.

(emphasis added).

   In this case, unlike in Kitchens, the complaint was amended to add new
or additional claims before the trial court entered a default. Additionally,
the trial court subsequently set aside the default. Therefore, rule 2.516(a)
is not on point. This is not a case where a pleading asserted new or
additional claims after a default was entered.

   Although service of process was not required for the second amended
complaint, service was still required. See Fla. R. Civ. P. 1.080(a) (requiring
service of every pleading subsequent to the initial pleading); accord Fla. R.
Jud. Admin. 2.516(a). The purpose of requiring service of every pleading
is to satisfy the constitutional requirement of due process. Stevens v.
Nationstar Mortg., LLC, 133 So. 3d 628, 629 (Fla. 5th DCA 2014). A
certificate of service is “prima facie proof of such service in compliance
with this rule.” Fla. R. Jud. Admin. 2.516(f). In this case, the second
amended complaint did not include the law firm in the certificate of service.
Therefore, there is no prima facie proof of service. See id.; Felipe v. Rincon,
172 So. 3d 565, 566 n.2 (Fla. 5th DCA 2015) (stating that without a
certificate of service, a party is not afforded the prima facie proof of service).

   Appellants submitted an affidavit stating that they had mailed the
second amended complaint to the law firm’s postal address. Where a party
is not represented by an attorney and has not designated an email
address, service “must be made . . . by mailing it to the party . . . at their
last known address.” Fla. R. Jud. Admin. 2.516(b)(2). “Service by mail is
complete upon mailing.” Id. Even if this affidavit was insufficient to show
service, the proper remedy would be to strike the second amended
complaint, not dismissal of the action. See Parker v. USA Servs. of Fla.,
Inc., 210 So. 3d 1284 (Fla. 2d DCA 2016) (noting that filings without a
certificate of service would be stricken); State ex rel. Gay v. State Pers. Bd.
Rev., 714 N.E.2d 399 (Ohio 1999) (striking an amended complaint that did
not include the required certificate of service).

   In sum, the trial court erred in dismissing the lawsuit based on failure
to serve process for the second amended complaint where process had
already been served for the first amended complaint. We therefore reverse

                                        3
the dismissal and remand for further proceedings consistent with this
opinion.

   Affirmed in part, reversed in part, and remanded for further proceedings.

LEVINE, C.J., GROSS and DAMOORGIAN, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     4